                                                   Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 1 of 12




                                                                          January 2018
    Year's Day             rm2C-US                            nments: Nelson         ilJury Selection
 uty Magistrate Judge       kruptcy Admin (8-           minalJury Selection      u   Bose/ Bivin   s
 elson                                                   nade/Steele/Bivi ns/
                                                       urray


                           minal Pretrials                   Docket
                          urray                              gnments: Nelson
                            I PTC: Steele
                              2C_US
                            kruptcy Admin (8-



 irthday of Martin        vil PTC: Steele                  gnments: Nelson       uilty Pleas: DuBose/            ilty Pleas: DuBose/
   ther King, Jr          uilty Pleas: DuBose/         uilty Pleas: DuBose/           le/Granade                   le/Cranade
                              /Granade                       e/Cranade
                              2C-US
                           nkruptcy Admin (8-5




                              2C_US                      ignments: Nelson          rtroom 4A - US                 ma Courthouse   -
                            kruptcy Admin (8-5          urtroom 4A-US           ttorney's Office (G             udge DuBose
                           lma Courthouse      -         rney's Office (Grand urY)
                          udge DuBose                 urY)                       rand Jury, Returns:
                          udges' Luncheon              lma Courthouse    -      ivins
                           nference                    dge DuBose                  ma Courthouse -
                                                                                udge Callaway


  minal Jury Selection:   ivilJury Selection            aignments: Nelson            ty Magistrate: Bivins
 uBose/Cranade/               le/Murray                rm 2C - Tax Court (8             2C   - Tax Court   (8
 urray/ Nelson             rm2C-US                     5)Judge Pugh             5) Judge Pugh
                            kruptcy Admin (8-5



ALSDdb_CourtCalendar/ALS D/ I 1 /USCOU RTS                                      0212312018      0l:06:57 PM                            I
                                              Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 2 of 12




                                                                      February 2018
  minalJury Selection:   ivilJury Selection        aignments: Nelson         ty Magistrate: Bivins
 uBose/Cranade/               e/Murray                2C - Tax Court (8        2C - Tax Court (8
 urray/ Nelson               2C-US               5) Judge Pugh             5)Judge Pugh
                           kruptcy Admin (8-5



                             2C-US                 aignments: Bivins
                           kruptcy Admin (8-5      minal Pretrials:
                                                   lson



 ardi Cras                   i Cras                      nments: Bivins            58   -   USMS
                                                        PTC: Cranade
                                                        Docket
                                                  rm 5B    -   USMS




   idents' Day              PTC: Cranade               nments: Biv¡ns        urtroom 4A-US                 uilty Pleas: DuBose/
                          rm2C-US                   rtroom 4A - U. S              rney's Office (Grand     eele/Cranade
                           kruptcy Admin (8-                s Office (Cr   ury)
                           Ity Pleas: DuBose/    ury)                        ilty Pleas: DuBose/
                            le/Cranade              Ity Pleas: DuBose/        le/Cranade
                                                     le/Cranade               nd Jury Returns
                                                                             lson
                                                                             ma Courthouse         -
                                                                           udge Callaway




                             2C-US                      gnments: Biv¡ns       I PTC: DuBose
                               ptcy Admin (8-5                              uty Magistrate Judge
                         udges' Luncheon                                    urray
                            ference




ALS Ddb_CourtCalendar/AlSD/ I I /USCOU RTS                                 0212312018        0l:06:57 PM                          2
                                              Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 3 of 12




                                                                             March 20 18
                          rm2C-US                           nments: Bivins        il PTC: DuBose
                            kruptcy Admin (8-5                                       Magistrate Judge
                           ges' Luncheon                                         urray
                           nference




  minal Jury Selection      Jury Selection                  nments: Murray        il PTC: DuBose
        /DuBose/Nelson/    nade/Nelson
 vtns                     rm2C-US
                            kruptcy Admin (8-



                           minal Pretrials. Bivin          gnments: Murray
                              2C-US                   B Docket
                               ptcy Admin (8-




 uilty Pleas: DuBose/         2C-US                     gnments: Murray         uilty Pleas: DuBose/      ilty Pleas: DuBose/
    e/Granade                  ptcy Admin (8-5      uilty Pleas: DuBose/           le/Cranade              le/Granade
                          uilty Pleas: DuBose/        ele/Granade
                           ele/Cranade




 lma Courthouse    -          2C-US                   urtroom 4A-US                  room 4A-US              Friday
udge DuBose                 kruptcy Admin (8-5             rney's Office (Crand ttorney's Office (G                             uty Magistrate Judge:
                          dges' Luncheon            ury)                        urY)                                            elson
                           nference                   aignments: Murray          rand Jury Returns:
                                                                                 elson
                                                                                   ma Courthouse -
                                                                                udge Callaway



ALS Ddb-CourtCalendar/AlsD/ I I /USCOU RTS                                     0212312018   0l:06:57 PM                                                 3
                                                Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 4 of 12




                                                                               April 2018
  ma Courthouse    -        rm2C-US                     rtroom 4A-US               urtroom 4A-US               ood Friday                                           ter
udge DuBose                  kruptcy Admin (8-                  s Office (Cr            rney's Office (Crand                                                           Magistrate Judge:
                           udges' Luncheon           urY)                        ury)                                                                               lson
                                  nce                       gnments: Murray         nd Jury Returns
                                                                                   lson
                                                                                  lma Courthouse       -
                                                                                 ud e Cal

 riminal Jury Selection:      lJury Selection               gnments: Nelson
 ranade/Steele/ Bivi ns/   uBose/ Bivins
 urray                          2C_US
                              kruptcy Admin (8-

                              I PTC: Steele                 gnments: Nelson
                             minal Pretrials           B Docket
                            urray
                                2C-US
                                 ptcy Admin (8-5


 uilty Pleas: DuBose/         I PTC: Steele               gnments: Nelson         uilty Pleas: DuBose/          ilty Pleas: DuBose/
    e/Cranade                  2C_US                  uilty Pleas: DuBose/          le/Cranade                   le/Cranade
                            nkruptcy Admin (8-5               Cranade            elma Courthouse       -
                           uilty Pleas: DuBose/                                  udge Callaway
                                /Cranade


                                2C-US                rraignments: Neslon            rtroom 4A-US
                              kruptcy Admin (8-5          room 4A-US             ttorny's Office (Grand
                           udges' Luncheon                  rney's Office (Crand ury)
                                rence                urY)                         rand Jury Returns
                                                                                  vin s

  minal Jury Selection         Mag¡strate: Bivins     raignments: Bivins          eventh Circuit Judicial         nth circuit Judicial   leventh Circuit Judicial
       /Cranade/           ivilJury Selection         stict-at-Large Jury           ference                        rence                 onference
 urray/ Nelson                  e/Murray              lection (Northern Div
                                2C-US                 Granade
                              kruptcy Admin (8-5      evenrh circuit Judicial
                                                       nference.

ALS Ddb_CourtCalendar/AlsD/         1I   /USCOUKIS                              O2l23l2OI8 0l:06:57 PM                                                                                     4
                                              Case 1:50-cr-01111 Document 2 Filed 02/15/19Jùne zulõ
                                                                                                Page 5 of 12




                                                                             May 2018
  minal Jury Selection       Magistrate: Bivins     aignments: Bivins            eventh Circuit       rcta           circuir Judicial   leventh Circuit Judicial
 uBose/Cranade/          ivilJury Selection        stict-at-Large Jury                  rence                   ference                  nference
 urray/Nelson                 e/Murray             lection (Northern Div
                             2C-US                Cranade
                           kruptcy Admin (8-5     leventh Circuit Judicial
                                                  onference


                          min    Pretrials                nments: Bivins                                      aturalization                                        her's Day
                          lson                           Docket                                                remony: DuBose/MW
                          rm2C-US
                           kruptcy Admin (8-



 other's Day              rm2C-US                       nments: Bivins            ilty Pleas: DuBose/         uilty Pleas: DuBose/
 vil PTC: Cranade          kruptcy Admin (8-      uilty Pleas: DuBose/             le/Granade                    e/Cranade
 uilty Pleas: DuBose/    uilty Pleas: DuBose/        le /Granade                 lma Courthouse      -
  ele/Cranade               le/Cranade                                          udge Callaway
                                                                                elma Courthouse      -
                                                                                udge Nelson



 ivil PTC: Granade           2C-US                rraignments: Bivins
                           kruptcy Admin (8-5
                         udges' Luncheon
                              rente



  morial Day                 2C-US                ourtroom 4A-US                  urtroom 4A-US                   Magistrate Judge
                           kruptcy Admin (8-5            rney's Office (Crand          rney's Office (Grand   urray
                                                   rv)                           rv)
                                                    aignments: Bivins            rand Jury Returns
                                                                                 urray


ALSDdb_CourtCalendar/ALSD/ I 1 /USCOU RTS                                       0212312018      0l:06:57 PM                                                                    5
                                              Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 6 of 12




                                                                            June 2018
        Monday


  morial Day                 2C-US                   urtroom 4A-US             rtroom 4A-US               uty Magistrate,Judge
                           kruptcy Admin (8-5        orney's Office (Crand ttorney's Office     (C        urray
                                                   urY)                     urY)
                                                    raignments: Bivins       rand Jury Returns:
                                                                             urray



  minal Jury Selection       2C-US                   aignments: Murray      ivil PTC: DuBose
   le/DuBose/ Nelson/       kruptcy Admin (8-5
  tns                    ivilJury Selection
                         ranade/Nelson




                         riminal Pretrials: Bivi     aignments: Murray       ivil PTC: DuBose                                     her's Day
                             2C-US                        Docket
                           kruptcy Admin (8-5




        Day                  2C-US                   aignments: Murray       uilty Pleas: DuBose/         uilty Pleas: DuBose/
  Ity Pleas: DuBose/       kruptcy Admin (8-5          Grand Jury               e/Cranade                  ele/Granade
   le/Granade            uilty Pleas. DuBose/      mpaneled (Cassady)        lm a Courthouse      -
                            le/Cranade              ilty Pleas: DuBose/       I e Callaway
                                                      le/Granade




                          rm2C-US                     rtroom 4A-US            urtroom 4A-US                                       ty Magistrate Judge
                           kruptcy Admin (8-                 s Office (Cr          rney's Office (Crand                          elson
                         udges' Luncheon           ury)                     ury)
                                nce                        nments: Murray      nd Jury Returns
                                                                              lson




ALSDdb_CourtCalendar/ALS D/ I I /USCOU RTS                                  0212312018 01:06:57 PM                                                      6
                                               Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 7 of 12




                                                                               July 2018
                              2C-US                 urtroom 4A-US                   rtroom 4A-US                                 uty Mag¡strate Judge:
                            kruptcy Admin (8-5           rney's Office (Crand ttorney's Office    (C                             elson
                          udges' Luncheon         ury)                         urY)
                           nference                raignments: Murray          rand Jury Returns:
                                                                               el   son

  minalJury Selection     ivilJury Selection      ndependence Day               raignments: Nelson
 ranade/Steele/Bivi ns/     Bose/ Bivins
 urray                        2C_US
                            kruptcy Admin (8-5


                          ivil PTC Steele           aignments: Nelson
                          riminal Pretrials              Docket
                               v
                           rm2C-US
                            kruptcy Admin (8-5


 uilty Pleas: DuBose/       il PTC: Steele                 nments: Nelson       uilty Pleas: DuBose/      uilty Pleas: DuBose/
   le/Cranade              rm2C-US                  ilty Pleas: DuBose/           e/Cranade                ele/Cranade
                            kruptcy Admin (8-            le /Granade            lma Courthouse     -
                            ilty Pleas: DuBose/                                     ge Callaway
                             le/Cranade



                               2C-US                 rtroom 4A-US                   rtroom 4A-US
                            kruptcy Admin (8-              ey's Office (G              s Office (Cra
                          udges' Luncheon         ury)                         ury)
                             ference                     gnments: Nelson        rand Jury Returns
                                                                                    ns

 riminal Jury Selection    vilJury Selection       rraignments: Bivins
   Bose/Cranade/                lMurray                   Magistrate: Bivins
   rrayl Nelson                2C-US               strict-at-Large Jury
                           nkruptcy Admin (8-5      ect¡on (Northern Div
                                                   Granade


ALS Ddb_CourtCalendar/A LSD/ I I/USCOURTS                                      0212312018   0l:06:57 PM                                                  7
                                                Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 8 of 12




                                                                          August 20 18
   minal Jury Selection   ivilJury Selection          aignments: Bivins
 uBose/Granade/                e/Murray                    Magistrate: Bivins
 urray/ Nel son               2C-US                  strict-at-Large Jury
                            kruptcy Admin (8-5       lection (Northern Div
                                                     Granade



                           rm2C-US                    aignments: Bivins
                            kruptcy Admin (8-5             Docket




 vil PTC: Granade          minal Pretrials                  nments: Bivins
                           lson
                           rm2C-US
                            kruptcy Admin (8-




 vil PTC: Cranade          rm2C-US                      gnments: Bivins           ilty Pleas: DuBose/      uilty Pleas: DuBose/
 uilty Pleas: DuBose/       kruptcy Admin (8-       uilty Pleas: DuBose/           le/Granade                 e/Cranade
   ele/Cranade            uilty Pleas: DuBose/         le/Granade               elma Courthouse      -
                             le/Cranade                                         udge Callaway




 riminal Jury Selection   ivil Jury Selection            room 4A-US            rtroom 4A-US                                       ty Magistrate Judge:
     e/DuBose/ Nelson/    ranade/Nelson             ttorney's Office (Crand ttorney's Office (G
 ivin   s                     2C-US                 urY)                        ury)
                            kruptcy Admin (8-5      rraignments: Bivins          rand Jury Returns
                          udges' Luncheon                                        urray
                               rence




A LS    Ddb-CourtCalendar/AlSD/   1I   /USCOU RTS                               0212312018   0l:06:57 PM                                                 8
                                                 Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 9 of 12




                                                                           September 2018
    riminal Jury Selection     lJury Selection             rtroom 4A-US                 rtroom 4A-US                                       Magistrate Judge
     ele/DuBose/Nelson/      ranade/Nelson                      ey's Office (C                 s Office (Gr                            urray
    vt ns                        2C-US                  ury)                         urY)
                               kruptcy Admin (8-               gnments: Bivins          nd Jury Returns
                             udges' Luncheon                                          urray
                                  rence




            Day                  2C.US                         gnments: Murray        vil PTC: DuBose
                                  ptcy Admin (8-5
                             elma Courthouse -
                             udge DuBose




                               minal Pretrials: Bivin          gnments: Murray        vil   PTC:   Bose
                                 2C-US                    B Docket                   elma Courthouse      -
                                   ptcy Admin (8-5                                   udge Callaway




    uilty Pleas: DuBose/         2C-US                  rraignments: Murray           uilty Pleas: DuBose/       ilty Pleas: DuBose/
        e/Cranade             nkruptcy Admin (8-5        uilty Pleas: DuBose/           le/Cranade                le/Cranade
                             uilty Pleas: DuBose/              e/Granade
                                  /Cranade




                                 2C_US                         room 4A-US               rtroom 4A-US
                               kruptcy Admin (8-5               ey's Office (Crand         ey's Office (C
                             udges' Luncheon            urY)                         ury)
                                  rence                        gnments: Murray        rand Jury Returns
                                                                                      elson



A   LsDdb_CourtcalendariAlS D/ I 1 /USCOURTS                                         0212312018    0l:06:57 PM                                                9
                                                       Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 10 of 12




                                                                                 October 2018
   ty Mag¡strate Judge:           ivilJury Selection       rraignments: Nelson           ma Courthouse      -
 elson                             Bose/ Bivins                                        udge Callaway
 riminal Jury Selection:              2C   -   U.S.
 ranade/Steele/     Bivi ns   /    nkruptcy Admin
 el   son                           ce (8:0Oam-5:00pm



      lumbus Day                  tvt PTC: Steele                 gnments: Nelson
                                  riminal Pretrials               Docket
                                    rray
                                      2C-US
                                    kruptcy Admin (8-5



 uilty Pleas: DuBose/             ivil PTC: Steele             ignments: Nelson         uilty Pleas: DuBose/     uilty Pleas: DuBose/
       e/Cranade                        2C_US              uilty Pleas: DuBose/          ele/Granade               le/Granade
                                     kruptcy Admin (8-5      ele/Cranade
                                  uilty Pleas: DuBose/
                                    ele/Granade




                                      2C-US                 raignments: Nelson                 room 4A-US
                                    kruptcy Admin (8-5       urtroom 4A-US             ttorney's Office (Crand
                                  udges' Luncheon                 rney's Office (Grand urY)
                                   nference                ury)                         rand Jury Returns:
                                                                                       ivins


      minal Jury Selection:           2C_US                 strict-at-Large Jury         ty Magistrate Judge:
 uBose/Cranade/                     kruptcy Admin (8-5      lection (Northern Div      IVINS
 urray/ Nel son                   ivilJury Selection        Cranade
                                       e/Murray              aignments: Nelson



ALSDdb_Courtcal endar/ALS D/ I I /USCOURTS                                            0212312018 01:06:57 PM                            10
                                           Case 1:50-cr-01111 Document 2 Filed 02/15/19  Page
                                                                                      @emær zutó 11 of 12




                                                                  November 2018
 riminalJury Selection        2C_US              strict-at-Large Jury              Magistrate Judge:
      e/Cranade/            kruptcy Admin (8-5   lection (Northern Div.     VIN   S

 urray/Nelson            ivilJury Selection:     Cranade
                           ele/Murray            raignments: Nelson



                         ection Day                   aignments: Bivins      ma Courthouse       -                                                    Day
                             2C-US                                         udge Callaway
                           kruptcy Admin (8-5
                         riminal Pretr¡als
                         elson



    rans' Day (Observe     il PTC: Cranade        aignments: Bivins        ourtroom 4A-US                uilty Pleas: DuBose/
                         uilty Pleas: DuBose/     urtroom 4A-US                   rney's Office (Crand    ele/Granade
                            le/Cranade                 rney's Office (Gr
                          rm2C-US                                           rand Jury Meets
                           kruptcy Admin (8-5     ilty Pleas: DuBose/        I son

                                                   le/Cranade               uilty Pleas: DuBose/
                                                  minal Pretrials                 le/Cranade
                                                  I   son
                                                       Docket



 ivil PTC: Cranade        rm2C-US                      gnments: Bivins     hanksgiving Day                anksgiving (O
                           kruptcy Admin (8-



                             2C-US                     rtroom 4A-US                                                               Magistrate Judge:
                          nkruptcy Admin (8-5 ttorney's Office (Grand                                                           rraY
                         udges' Luncheon      Ury)
                             rence               rraignments: Bivins
                                                 rand Jury Returns:
                                                      rraY



A LS Ddb_CourtCalendar/AlS D/ I I /USCOURTS                                0212312018     0l:06:57 PM                                                       1l
                                            Case 1:50-cr-01111 Document 2 Filed 02/15/19 Page 12 of 12




                                                                    December 2018
                                                                                       Thursday

                         rm2C-US                      rtroom 4A-US                                                                         Magistrate Judge
                          kruptcy Admin (8-                    Office (Gr                                                              urray
                        udges' Luncheon            urY)
                               nce                         nments: Bivins
                                                   rand Jury Returns
                                                    urray


  minalJury Selection     lJury Selection                 gnments: Murray          PTC: DuBose                     ralization
   le/ DuBose/Cassady           /Nelson                                                                         eremony: Bivins/CP
Bivins                   rm2C-US
                          kruptcy Admin (8-



                          minal Pretrials: Bivin          gnments: Murray          PTC: DuBose
                         rm2C-US                          Docket              ma Courthouse          -
                          kruptcy Admin (8-                                 udge Callaway



 uilty Pleas: DuBose/   uilty Pleas: DuBose/           gnments: Murray         rtroom 4A-US                     uilty Pleas: DuBose/
teele/Cranade              le/Cranade                 rtroom 4A-US                     s Office (Cra               le/Granade
                         rm2C-US                               Office (C    ury)
                          kruptcy Admin (8-        urY)                        nd Jury Meets
                        udges'Luncheon             uilty Pleas: DuBose/       lson
                             rence                    le/Cranade             uilty Pleas: DuBose/
                                                                                   le/Cranade



 hristmas Day   (          stmas Day                                         rand Jury Returns
 bserved)                                                                    elson
                                                                                   gnments: Murray

 ew Year's Day      (   ew Year's Day              rraignments: Nelson        minalJury Selection                ilJury Selection
 bserved)                   Mag¡strate Judge:                                ranade/Steele/       Bivi ns   /   uBose / Bivin s
                        elson                                                urray


ALSDdb_CourtCalendar/Als D/ I /USCOURTS
                                  1                                         0212312018 01:06:57 PM                                                            t2
